Name: Commission Regulation (EEC) No 3426/91 of 26 November 1991 laying down detailed rules for the implementation of the credit guarantee of ECU 500 million for exports of agricultural products and foodstuffs to the Soviet Union
 Type: Regulation
 Subject Matter: agricultural activity;  political geography;  foodstuff;  trade;  financial institutions and credit
 Date Published: nan

 27. 11 . 91 Official Journal of the European Communities No L 325/7 COMMISSION REGULATION (EEC) No 3426/91 of 26 November 1991 laying down detailed rules for the implementation of the credit guarantee of ECU 500 million for exports of agricultural products and foodstuffs to the Soviet Union Whereas the deliveries from these countries shall cover to the widest extent possible the products which are listed in the Annex to the Agreement in the form of an exchange of letters between the European Economic Community and the Union of Soviet Socialist Republics on a credit guarantee for exports of agricultural products and food ­ stuffs to the Soviet Union (3) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Soviet Union Credit Guarantee Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 599/91 of 5 March 1991 introducing a credit guarantee for exports of agricultural products and foodstuffs from the Commu ­ nity, Bulgaria, Czechoslovakia, Hungary, Poland, Romania, Yugoslavia, Lithuania, Latvia and Estonia to the Soviet Union ('), as last amended by Regulation (EEC) No 3281 /91 (2), and in particular Article 5 thereof, Whereas Council Regulation (EEC) No 599/91 provides for the guarantee to cover not only contracts for supply of agricultural products and foodstuffs between the Soviet Union and undertakings in the Community, but also contracts between the Soviet Union and undertakings in Bulgaria, Czechoslovakia, Hungary, Poland, Romania, Yugoslavia, Lithuania, Latvia and Estonia ; Whereas the possibilities for deliveries under the credit guarantee from Bulgaria, Czechoslovakia, Hungary, Poland, Romania, Yugoslavia, Lithuania, Latvia and Estonia requires a decision as regards the amount up to which the credit may be used for purchases in these countries ; Whereas the availability for export in the countries concerned of the relevant agricultural products and food ­ stuffs shall be specifically taken into account when fixing the share that may be used for the said purchases ; HAS ADOPTED THIS REGULATION : Article 1 Up to a maximum of 25 % of the credit which is avail ­ able for exports of agricultural products and foodstuffs to the Soviet Union may be used for the purchase of these products originating in Bulgaria, Czechoslovakia, Hungary, Poland, Romania, Yugoslavia, Lithuania, Latvia and Estonia and for their transport into the Soviet Union. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 November 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 67, 14. 3. 1991 , p. 21 . V) OJ No L 310, 12. 11 . 1991 , p. 1 . O OJ No L 202, 25. 7. 1991 , p. 39.